DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5     are objected to because of the following informalities:  
Regarding claim 5:
Line 3 recites “the base symbol”; the examiner suggests changing to “the base data symbol”.
Line 8 recites “the base symbol”; the examiner suggests changing to “the base data symbol”.
Lines 10-11 recite “the base symbol”; the examiner suggests changing to “the base data symbol”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 9, 11, 17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2/1, 13/12, and 24/23 of U.S. Patent No. 10,505,774 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparison.
Claim
Instant Application
Claim
US Patent 10,505,774 B1
1
A method for reducing a peak-to-average power ratio (PAPR) of a discrete-time orthogonal frequency division multiplexing (OFDM) signal by selecting a signal with low PAPR from a plurality of candidate discrete-time OFDM signals, the method comprising: 
generating a partial update discrete-time OFDM signal by performing a sparse invertible transform operation on a base data symbol sequence; and 





linearly combining a base discrete-time OFDM signal and the partial update discrete- time OFDM signal to produce an updated discrete-time OFDM signal, 




the updated discrete-time OFDM signal being designated as one of the plurality of candidate discrete- time OFDM signals.
2/1
A method, comprising: 
generating a base discrete-time Orthogonal Frequency Division Multiplexing (OFDM) signal from a set of data symbols; 



generating a sparse update weight matrix; 
multiplying the set of data symbols with the sparse update weight matrix to produce an update signal; 
performing an inverse discrete Fourier transform (IDFT) on the update signal to generate a discrete-time update signal; and 
summing the discrete-time update signal with a previously generated base discrete-time OFDM signal to produce an updated discrete-time OFDM signal, wherein the sparse update weight matrix corresponds to a weight set in a codebook.
The method of claim 1, further comprising measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time OFDM signal; and selecting a discrete-time OFDM signal corresponding to the lowest PAPR.
9
An apparatus for reducing a peak-to-average power ratio (PAPR) of a discrete-time signal by selecting a signal with low PAPR from a set of candidate discrete-time signals, comprising: 
a memory; and one or more processors operatively coupled to the memory, the one or more processors configured to: 

generate a partial update discrete-time signal by performing a sparse transform operation on a base data symbol sequence; and 






linearly combine a base discrete-time signal and the partial update discrete-time signal to produce an updated discrete-time signal, the updated discrete-time signal being included in the set of candidate discrete-time signals.
13/12
An apparatus, comprising at least one processor, at least one memory in electronic communication with the at least one processor, and instructions stored in the at least one memory, the instructions executable by the at least one processor for: 
generating a base discrete-time Orthogonal Frequency Division Multiplexing (OFDM) signal from a set of data symbols; 
generating a sparse update weight matrix; multiplying the set of data symbols with the sparse update weight matrix to produce an update signal; 
performing an inverse discrete Fourier transform (IDFT) on the update signal to generate a discrete-time update signal; and 
summing the discrete-time update signal with a previously generated base discrete-time OFDM signal to produce an updated discrete-time OFDM signal, wherein the sparse update weight matrix corresponds to a weight set in a codebook.
The apparatus of claim 12, further comprising instructions executable by the at least one processor for measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time OFDM signal; and selecting a discrete-time OFDM signal corresponding to the lowest PAPR.
17
A non-transitory computer-readable medium storing one or more instructions for reducing a peak-to-average power ratio (PAPR) of a transmitted discrete-time signal by selecting a signal with low PAPR from a set of candidate discrete-time signals, the one or more instructions, when executed by one or more processors, cause the one or more processors to: 
generate a partial update discrete-time signal by performing a sparse transform operation on a base data symbol sequence; and 









linearly combine a base discrete-time signal and the partial update discrete-time signal to produce an updated discrete-time signal, the updated discrete-time signal being included in the set of candidate discrete-time signals.
24/23
A computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code containing instructions executable by one or more processors of a computer system to implement a method comprising: 


generating a base discrete-time Orthogonal Frequency Division Multiplexing (OFDM) signal from a set of data symbols; 
generating a sparse update weight matrix; multiplying the set of data symbols with the sparse update weight matrix to produce an update signal; 
performing an inverse discrete Fourier transform (IDFT) on the update signal to generate a discrete-time update signal; and 
summing the discrete-time update signal with a previously generated base discrete-time OFDM signal to produce an updated discrete-time OFDM signal, wherein the sparse update weight matrix corresponds to a weight set in a codebook.
The computer program product of claim 23, further comprising instructions executable by the one or more processors for measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time OFDM signal; and selecting a discrete-time OFDM signal corresponding to the lowest PAPR.


(1) Regarding claim 1:
Claim 2/1 of US Patent 10,505,774 B1 discloses a method for reducing a peak-to-average power ratio (PAPR) of a discrete-time orthogonal frequency division multiplexing (OFDM) signal by selecting a signal with low PAPR from a plurality of candidate discrete-time OFDM signals (measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time OFDM signal; and selecting a discrete-time OFDM signal corresponding to the lowest PAPR), the method comprising: 
generating a partial update discrete-time OFDM signal by performing a sparse invertible transform operation on a base data symbol sequence (as disclose in paragraph 0020 of the instant application and dependent claim 3, “The sparse invertible transform operation may at least one of a sparse matrix-vector multiplication”.  Based on the definition in paragraph 0020 of the instant application, the examiner interprets the process of claim 2/1 of US Patent 10,505,774 B1; “generating a sparse update weight matrix; multiplying the set of data symbols with the sparse update weight matrix to produce an update signal; performing an inverse discrete Fourier transform (IDFT) on the update signal” as the claimed “sparse invertible transform operation”, and the generated “discrete-time update signal” of claim 2/1 of US Patent 10,505,774 B1 as the claimed “partial update discrete-time OFDM signal”); and 
linearly combining a base discrete-time OFDM signal and the partial update discrete- time OFDM signal to produce an updated discrete-time OFDM signal (summing the discrete-time update signal with a previously generated base discrete-time OFDM signal to produce an updated discrete-time OFDM signal), the updated discrete-time OFDM signal being designated as one of the plurality of candidate discrete-time OFDM signals (measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time OFDM signal; and selecting a discrete-time OFDM signal corresponding to the lowest PAPR, since the updated discrete-time OFDM signal is a candidate of the lowest PAPR signal, the updated discrete-time OFDM signal is designated as one of the plurality of candidate discrete-time OFDM signals).
(2) Regarding claim 9:
Claim 13/12 of US Patent 10,505,774 B1 discloses an apparatus for reducing a peak-to-average power ratio (PAPR) of a discrete-time signal by selecting a signal with low PAPR from a set of candidate discrete-time signals (measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time OFDM signal; and selecting a discrete-time OFDM signal corresponding to the lowest PAPR), comprising: 
a memory; and one or more processors operatively coupled to the memory, the one or more processors (at least one processor, at least one memory in electronic communication with the at least one processor, and instructions stored in the at least one memory, the instructions executable by the at least one processor) configured to: 
generate a partial update discrete-time signal by performing a sparse transform operation on a base data symbol sequence (as disclose in paragraph 0020 of the instant application and dependent claim 3, “The sparse invertible transform operation may at least one of a sparse matrix-vector multiplication”.  Based on the definition in paragraph 0020 of the instant application, the examiner interprets the process of claim 13/12 of US Patent 10,505,774 B1; “generating a sparse update weight matrix; multiplying the set of data symbols with the sparse update weight matrix to produce an update signal; performing an inverse discrete Fourier transform (IDFT) on the update signal to generate a discrete-time update signal” as the claimed “sparse invertible transform operation”, and the generated “discrete-time update signal” of claim 13/12 of US Patent 10,505,774 B1 as the claimed “partial update discrete-time OFDM signal”); and 
linearly combine a base discrete-time signal and the partial update discrete-time signal to produce an updated discrete-time signal (summing the discrete-time update signal with a previously generated base discrete-time OFDM signal to produce an updated discrete-time OFDM signal), the updated discrete-time signal being included in the set of candidate discrete-time signals (measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time OFDM signal; and selecting a discrete-time OFDM signal corresponding to the lowest PAPR, since the updated discrete-time OFDM signal is a candidate of the lowest PAPR signal, the updated discrete-time OFDM signal is designated as one of the plurality of candidate discrete-time OFDM signals).
(3) Regarding claim 17:
Claim 24/23 of US Patent 10,505,774 B1 discloses a non-transitory computer-readable medium storing one or more instructions (A computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code containing instructions executable by one or more processors of a computer system to implement a method) for reducing a peak-to-average power ratio (PAPR) of a transmitted discrete-time signal by selecting a signal with low PAPR from a set of candidate discrete-time signals (measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time OFDM signal; and selecting a discrete-time OFDM signal corresponding to the lowest PAPR), the one or more instructions, when executed by one or more processors, cause the one or more processors to: 
generate a partial update discrete-time signal by performing a sparse transform operation on a base data symbol sequence (as disclose in paragraph 0020 of the instant application and dependent claim 3, “The sparse invertible transform operation may at least one of a sparse matrix-vector multiplication”.  Based on the definition in paragraph 0020 of the instant application, the examiner interprets the process of claim 24/23 of US Patent 10,505,774 B1; “generating a base discrete-time Orthogonal Frequency Division Multiplexing (OFDM) signal from a set of data symbols; generating a sparse update weight matrix; multiplying the set of data symbols with the sparse update weight matrix to produce an update signal; performing an inverse discrete Fourier transform (IDFT) on the update signal to generate a discrete-time update signal” as the claimed “sparse invertible transform operation”, and the generated “discrete-time update signal” of claim 24/23 of US Patent 10,505,774 B1 as the claimed “partial update discrete-time OFDM signal”); and 
linearly combine a base discrete-time signal and the partial update discrete-time signal to produce an updated discrete-time signal (summing the discrete-time update signal with a previously generated base discrete-time OFDM signal to produce an updated discrete-time OFDM signal), the updated discrete-time signal being included in the set of candidate discrete-time signals (measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time OFDM signal; and selecting a discrete-time OFDM signal corresponding to the lowest PAPR, since the updated discrete-time OFDM signal is a candidate of the lowest PAPR signal, the updated discrete-time OFDM signal is designated as one of the plurality of candidate discrete-time OFDM signals).
(4) Regarding claims 3, 11, and 19:
Claims 2/1, 13/12, and 24/23 of US Patent 10,505,774 B1 discloses all subject matter of claims 1, 9, and 17 respectively as shown in above comparison, and claims 2/1, 13/12, and 24/23 of US Patent 10,505,774 B1 further disclose the sparse invertible transform operation comprises at least one of a sparse inverse fast Fourier transform (IFFT), a wavelet-based approximate IFFT, a sparse matrix-vector multiplication (generating a sparse update weight matrix; multiplying the set of data symbols with the sparse update weight matrix to produce an update signal; performing an inverse discrete Fourier transform (IDFT) on the update signal”; it is well known matrix multiplication involves vector multiplication), a sparse-matrix sparse vector multiplication, or a matrix sparse-vector multiplication.

Claims 1, 3, 9, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2/1 and 13/12 of U.S. Patent 10,447,520 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparison.
Claim
Instant Application
Claim
US Patent 10,447,520 B1
1
A method for reducing a peak-to-average power ratio (PAPR) of a discrete-time orthogonal frequency division multiplexing (OFDM) signal by selecting a signal with low PAPR from a plurality of candidate discrete-time OFDM signals, the method comprising: 
generating a partial update discrete-time OFDM signal by performing a sparse invertible transform operation on a base data symbol sequence; and 









linearly combining a base discrete-time OFDM signal and the partial update discrete- time OFDM signal to produce an updated discrete-time OFDM signal, 




the updated discrete-time OFDM signal being designated as one of the plurality of candidate discrete-time OFDM signals.
2/1
A method, comprising: 







generating a base discrete-time Orthogonal Frequency Division Multiplexing (OFDM) signal from a set of data symbols; 
generating a sparse update weight matrix; 
multiplying the set of data symbols with the sparse update weight matrix to produce an update signal; 
performing an inverse discrete Fourier transform (IDFT) on the update signal to generate a discrete-time update signal; 
summing the discrete-time update signal with a previously generated base discrete-time OFDM signal to produce an updated discrete-time OFDM signal; and designating the updated discrete-time OFDM signal to be used as the base discrete-time OFDM signal in a subsequent iteration.
The method of claim 1, further comprising measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time OFDM signal; and selecting a discrete-time OFDM signal corresponding to the lowest PAPR.
9
An apparatus for reducing a peak-to-average power ratio (PAPR) of a discrete-time signal by selecting a signal with low PAPR from a set of candidate discrete-time signals, comprising: 
a memory; and one or more processors operatively coupled to the memory, the one or more processors configured to: 
generate a partial update discrete-time signal by performing a sparse transform operation on a base data symbol sequence; and 















linearly combine a base discrete-time signal and the partial update discrete-time signal to produce an updated discrete-time signal, the updated discrete-time signal being included in the set of candidate discrete-time signals.
13/12
An apparatus, comprising: 
a memory; and 
one or more processors operatively coupled to the memory, the one or more processors configured for: 




generating a base discrete-time Multiple Input, Multiple Output Orthogonal Frequency Division Multiplexing (MIMO-OFDM) signal from a set of data symbols and MIMO precoding weights; 
generating a sparse update weight matrix; 
multiplying the set of data symbols with the sparse update weight matrix to produce an update signal; 
multiplying the update signal with the MIMO precoding weights to produce a precoded update signal; 
performing an inverse discrete Fourier transform (IDFT) on the precoded update signal to generate a discrete-time update signal; and 
summing the discrete-time update signal with a previously generated base discrete-time MIMO-OFDM signal to produce an updated discrete-time MIMO-OFDM signal.
The apparatus of claim 11, further comprising measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time MIMO-OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time MIMO-OFDM signal; and selecting a discrete-time MIMO-OFDM signal corresponding to the lowest PAPR.


(1) Regarding claim 1:
Claim 2/1 of US Patent 10,447,520 B1 discloses a method for reducing a peak-to-average power ratio (PAPR) of a discrete-time orthogonal frequency division multiplexing (OFDM) signal by selecting a signal with low PAPR from a plurality of candidate discrete-time OFDM signals (measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time OFDM signal; and selecting a discrete-time OFDM signal corresponding to the lowest PAPR), the method comprising: 
generating a partial update discrete-time OFDM signal by performing a sparse invertible transform operation on a base data symbol sequence (as disclose in paragraph 0020 of the instant application and dependent claim 3, “The sparse invertible transform operation may at least one of a sparse matrix-vector multiplication”.  Based on the definition in paragraph 0020 of the instant application, the examiner interprets the process of claim 2/1 of US Patent 10,447,520 B1; “generating a base discrete-time Orthogonal Frequency Division Multiplexing (OFDM) signal from a set of data symbols; generating a sparse update weight matrix; multiplying the set of data symbols with the sparse update weight matrix to produce an update signal; performing an inverse discrete Fourier transform (IDFT) on the update signal to generate a discrete-time update signal” as the claimed “sparse invertible transform operation, and the generated “discrete-time update signal” of claim 2/1 of US Patent 10,447,520 B1 as the claimed “partial update discrete-time OFDM signal”); and 
linearly combining a base discrete-time OFDM signal and the partial update discrete- time OFDM signal to produce an updated discrete-time OFDM signal (summing the discrete-time update signal with a previously generated base discrete-time OFDM signal to produce an updated discrete-time OFDM signal), the updated discrete-time OFDM signal being designated as one of the plurality of candidate discrete-time OFDM signals (measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time OFDM signal; and selecting a discrete-time OFDM signal corresponding to the lowest PAPR, since the updated discrete-time OFDM signal is a candidate of the lowest PAPR signal, the updated discrete-time OFDM signal is designated as one of the plurality of candidate discrete-time OFDM signals).
(2) Regarding claim 9:
Claim 12/11 of US Patent 10,447,520 B1 discloses an apparatus for reducing a peak-to-average power ratio (PAPR) of a discrete-time signal by selecting a signal with low PAPR from a set of candidate discrete-time signals (measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time MIMO-OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time MIMO-OFDM signal; and selecting a discrete-time MIMO-OFDM signal corresponding to the lowest PAPR), comprising: 
a memory; and one or more processors operatively coupled to the memory, the one or more processors configured to (a memory; and one or more processors operatively coupled to the memory, the one or more processors): 
generate a partial update discrete-time signal by performing a sparse transform operation on a base data symbol sequence (as disclose in paragraph 0020 of the instant application and dependent claim 3, “The sparse invertible transform operation may at least one of a sparse matrix-vector multiplication”.  Based on the definition in paragraph 0020 of the instant application, the examiner interprets the process of claim 12/11 of US Patent 10,447,520 B1; “generating a base discrete-time Multiple Input, Multiple Output Orthogonal Frequency Division Multiplexing (MIMO-OFDM) signal from a set of data symbols and MIMO precoding weights; generating a sparse update weight matrix; multiplying the set of data symbols with the sparse update weight matrix to produce an update signal; multiplying the update signal with the MIMO precoding weights to produce a precoded update signal; performing an inverse discrete Fourier transform (IDFT) on the precoded update signal to generate a discrete-time update signal” as the claimed “sparse invertible transform operation”, and the generated “discrete-time update signal” of claim 12/11 of US Patent 10,447,520 B1 as the claimed “partial update discrete-time OFDM signal”); and 
linearly combine a base discrete-time signal and the partial update discrete-time signal to produce an updated discrete-time signal (summing the discrete-time update signal with a previously generated base discrete-time OFDM signal to produce an updated discrete-time OFDM signal), the updated discrete-time signal being included in the set of candidate discrete-time signals (measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time MIMO-OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time MIMO-OFDM signal; and selecting a discrete-time MIMO-OFDM signal corresponding to the lowest PAPR; since the updated discrete-time OFDM signal is a candidate of the lowest PAPR signal, the updated discrete-time OFDM signal is designated as one of the plurality of candidate discrete-time OFDM signals).
(3) Regarding claims 3 and 11:
Claims 2/1 and 12/11 of US Patent 10,447,520 discloses all subject matter of claims 1 and 9 respectively as shown in above comparison, and claims 2/1 and 12/11 of US Patent 10,447,520 further disclose the sparse invertible transform operation comprises at least one of a sparse inverse fast Fourier transform (IFFT), a wavelet-based approximate IFFT, a sparse matrix-vector multiplication (generating a base discrete-time Orthogonal Frequency Division Multiplexing (OFDM) signal from a set of data symbols; generating a sparse update weight matrix; multiplying the set of data symbols with the sparse update weight matrix to produce an update signal; performing an inverse discrete Fourier transform (IDFT) on the update signal to generate a discrete-time update signal, it is well known matrix multiplication involves vector multiplication), a sparse-matrix sparse vector multiplication, or a matrix sparse-vector multiplication.

Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2/1 of U.S. Patent 10,243,773 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparison.
Claim
Instant Application
Claim
US Patent 10,243,773 B1
1
A method for reducing a peak-to-average power ratio (PAPR) of a discrete-time orthogonal frequency division multiplexing (OFDM) signal by selecting a signal with low PAPR from a plurality of candidate discrete-time OFDM signals, the method comprising: 
generating a partial update discrete-time OFDM signal by performing a sparse invertible transform operation on a base data symbol sequence; and 










linearly combining a base discrete-time OFDM signal and the partial update discrete- time OFDM signal to produce an updated discrete-time OFDM signal, 












the updated discrete-time OFDM signal being designated as one of the plurality of candidate discrete-time OFDM signals.
2/1
A method, comprising: 







generating a base discrete-time Orthogonal Frequency Division Multiplexing (OFDM) signal from a set of data symbols; 
generating a sparse update weight matrix; 
multiplying the set of data symbols with the sparse update weight matrix to produce an update signal; 
performing an inverse discrete Fourier transform (IDFT) on the update signal to generate a discrete-time update signal; and 
summing the discrete-time update signal with a previously generated base discrete-time OFDM signal to produce an updated discrete-time OFDM signal; 
wherein the sparse update weight matrix comprises at least one of a selective mapping matrix, a matrix configured to insert at least one dummy data symbol in the set of data symbols, a matrix configured to change mapping of at least one data symbol in the set of data symbols, and a matrix configured to change at least one symbol value in the set of data symbols.
The method of claim 1, further comprising measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time OFDM signal; and selecting a discrete-time OFDM signal corresponding to the lowest PAPR.


(1) Regarding claim 1:
Claim 2/1 of US Patent 10,243,773 B1 discloses a method for reducing a peak-to-average power ratio (PAPR) of a discrete-time orthogonal frequency division multiplexing (OFDM) signal by selecting a signal with low PAPR from a plurality of candidate discrete-time OFDM signals (measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time OFDM signal; and selecting a discrete-time OFDM signal corresponding to the lowest PAPR), the method comprising: 
generating a partial update discrete-time OFDM signal by performing a sparse invertible transform operation on a base data symbol sequence (As disclose in paragraph 0020 of the instant application and dependent claim 3, “The sparse invertible transform operation may at least one of a sparse matrix-vector multiplication”.  Based on the definition in paragraph 0020 of the instant application, the examiner interprets the process of claim 2/1 of US Patent 10,243,773 B1; “generating a base discrete-time Orthogonal Frequency Division Multiplexing (OFDM) signal from a set of data symbols; generating a sparse update weight matrix; multiplying the set of data symbols with the sparse update weight matrix to produce an update signal; performing an inverse discrete Fourier transform (IDFT) on the update signal to generate a discrete-time update signal” as the claimed sparse invertible transform operation, and the generated “discrete-time update signal” of claim 2/1 of US Patent 10,243,773 B1 as the claimed “partial update discrete-time OFDM signal”); and
linearly combining a base discrete-time OFDM signal and the partial update discrete- time OFDM signal to produce an updated discrete-time OFDM signal (summing the discrete-time update signal with a previously generated base discrete-time OFDM signal to produce an updated discrete-time OFDM signal), the updated discrete-time OFDM signal being designated as one of the plurality of candidate discrete-time OFDM signals (measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time OFDM signal; and selecting a discrete-time OFDM signal corresponding to the lowest PAPR.  Since the updated discrete-time OFDM signal is a candidate of the lowest PAPR signal, the updated discrete-time OFDM signal is designated as one of the plurality of candidate discrete-time OFDM signals).
(3) Regarding claim 3:
Claim 2/1 of US Patent 10,243,773 B1 discloses all subject matter of claim 1 as shown in above comparison, and claim 2/1 of US Patent 10,243,773 B1 further disclose the sparse invertible transform operation comprises at least one of a sparse inverse fast Fourier transform (IFFT), a wavelet-based approximate IFFT, a sparse matrix-vector multiplication (generating a base discrete-time Orthogonal Frequency Division Multiplexing (OFDM) signal from a set of data symbols; generating a sparse update weight matrix; multiplying the set of data symbols with the sparse update weight matrix to produce an update signal; performing an inverse discrete Fourier transform (IDFT) on the update signal to generate a discrete-time update signal, it is well known matrix multiplication involves vector multiplication), a sparse-matrix sparse vector multiplication, or a matrix sparse-vector multiplication.

Claims 9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12/11 of U.S. Patent No. 10,243,773 B1 in view of Langberg et al. (US 5,852,630).
Claim
Instant Application
Claim
US Patent 10,243,773 B1
9
An apparatus for reducing a peak-to-average power ratio (PAPR) of a discrete-time signal by selecting a signal with low PAPR from a set of candidate discrete-time signals, comprising: 
a memory; and one or more processors operatively coupled to the memory, the one or more processors configured to: 
generate a partial update discrete-time signal by performing a sparse transform operation on a base data symbol sequence; and 

















linearly combine a base discrete-time signal and the partial update discrete-time signal to produce an updated discrete-time signal, 


the updated discrete-time signal being included in the set of candidate discrete-time signals.
12/11
A method, comprising: 










generating a base discrete-time Multiple Input, Multiple Output Orthogonal Frequency Division Multiplexing (MIMO-OFDM) signal from a set of data symbols and MIMO precoding weights; 
generating a sparse update weight matrix; 
multiplying the set of data symbols with the sparse update weight matrix to produce an update signal; 
multiplying the update signal with the MIMO precoding weights to produce a precoded update signal; 
performing an inverse discrete Fourier transform (IDFT) on the precoded update signal to generate a discrete-time update signal; and 
summing the discrete-time update signal with a previously generated base discrete-time MIMO-OFDM signal to produce an updated discrete-time MIMO-OFDM signal.
The method of claim 11, further comprising measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time MIMO-OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time MIMO-OFDM signal; and selecting a discrete-time MIMO-OFDM signal corresponding to the lowest PAPR.


(1) Regarding claim 9:
Claim 12/11 of US Patent 10,243,773 discloses a method for reducing a peak-to-average power ratio (PAPR) of a discrete-time signal by selecting a signal with low PAPR from a set of candidate discrete-time signals (measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time MIMO-OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time MIMO-OFDM signal; and selecting a discrete-time MIMO-OFDM signal corresponding to the lowest PAPR), comprising: 
generate a partial update discrete-time signal by performing a sparse transform operation on a base data symbol sequence (As disclose in paragraph 0020 of the instant application and dependent claim 3, “The sparse invertible transform operation may at least one of a sparse matrix-vector multiplication”.  Based on the definition in paragraph 0020 of the instant application, the examiner interprets the steps of “generating a base discrete-time Multiple Input, Multiple Output Orthogonal Frequency Division Multiplexing (MIMO-OFDM) signal from a set of data symbols and MIMO precoding weights; generating a sparse update weight matrix; multiplying the set of data symbols with the sparse update weight matrix to produce an update signal; multiplying the update signal with the MIMO precoding weights to produce a precoded update signal; performing an inverse discrete Fourier transform (IDFT) on the precoded update signal to generate a discrete-time update signal” as the claimed sparse invertible transform operation, and the generated “discrete-time update signal” of claim 12/11 of US Patent 10,243,773 B1 as the claimed “partial update discrete-time OFDM signal); and 
linearly combine a base discrete-time signal and the partial update discrete-time signal to produce an updated discrete-time signal (summing the discrete-time update signal with a previously generated base discrete-time MIMO-OFDM signal to produce an updated discrete-time MIMO-OFDM signal), the updated discrete-time signal being included in the set of candidate discrete-time signals (measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time MIMO-OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time MIMO-OFDM signal; and selecting a discrete-time MIMO-OFDM signal corresponding to the lowest PAPR.  Since the updated discrete-time OFDM signal is a candidate of the lowest PAPR signal, the updated discrete-time OFDM signal is designated as one of the plurality of candidate discrete-time OFDM signals).
Claim 12/11 of US Patent 10,243,773 fails to disclose the method is implemented by an apparatus with a memory; and one or more processors operatively coupled to the memory, the one or more processors configured to perform the method.
However, Langberg discloses an apparatus for a transceiver warm start activation procedure with precoding can be implemented in software stored in a computer-readable medium and run by a digital signal processor (DSP); the computer-readable medium is an electronic, magnetic, optical, or other physical device or means that can be contain or store a computer program for use by or in connection with a computer-related system or method (column 3, lines 51-65).  One skilled in the art would have clearly recognized that the method of Gao would have been implemented by software. The implemented software would perform same function of the hardware for less expense, adaptability, and flexibility.  Therefore, it would have been obvious to have used the software as taught by Langberg to implement the method of claim 12/11 of US Patent 10,243,773 B1 for the benefit for reducing cost and improving the adaptability and flexibility of the communication system.  
(2) Regarding claim 11:
Claim 12/11 of US Patent 10,243,773 B1 discloses all subject matter of claim 9 as shown in above comparison, and claim 12/11 of US Patent 10,243,773 B1 further disclose the sparse invertible transform operation comprises at least one of a sparse inverse fast Fourier transform (IFFT), a wavelet-based approximate IFFT, a sparse matrix-vector multiplication (generating a base discrete-time Multiple Input, Multiple Output Orthogonal Frequency Division Multiplexing (MIMO-OFDM) signal from a set of data symbols and MIMO precoding weights; generating a sparse update weight matrix; multiplying the set of data symbols with the sparse update weight matrix to produce an update signal; multiplying the update signal with the MIMO precoding weights to produce a precoded update signal; performing an inverse discrete Fourier transform (IDFT) on the precoded update signal to generate a discrete-time update signal, it is well known matrix multiplication involves vector multiplication), a sparse-matrix sparse vector multiplication, or a matrix sparse-vector multiplication.

Claims 1, 3, 9, 11, 17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2/1, 11/10, and 22/21 of U.S. Patent 10,728,074 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparison.
Claim
Instant Application
Claim
US Patent 10,728,074 B1 
1
A method for reducing a peak-to-average power ratio (PAPR) of a discrete-time orthogonal frequency division multiplexing (OFDM) signal by selecting a signal with low PAPR from a plurality of candidate discrete-time OFDM signals, the method comprising: 
generating a partial update discrete-time OFDM signal by performing a sparse invertible transform operation on a base data symbol sequence; and 









linearly combining a base discrete-time OFDM signal and the partial update discrete- time OFDM signal to produce an updated discrete-time OFDM signal, 














the updated discrete-time OFDM signal being designated as one of the plurality of candidate discrete-time OFDM signals.
2/1
An apparatus, comprising at least one processor, at least one memory in electronic communication with the at least one processor, and instructions stored in the at least one memory, the instructions executable by the at least one processor for: 

generating a base discrete-time Orthogonal Frequency Division Multiplexing (OFDM) signal from a set of data symbols; 
generating a sparse update weight matrix; 
multiplying the set of data symbols with the sparse update weight matrix to produce an update signal; 
performing an inverse discrete Fourier transform (IDFT) on the update signal to generate a discrete-time update signal; and 
summing the discrete-time update signal with a previously generated base discrete-time OFDM signal to produce an updated discrete-time OFDM signal; 
wherein the sparse update weight matrix comprises at least one of a selective mapping matrix, a matrix configured to insert at least one dummy data symbol in the set of data symbols, a matrix configured to change mapping of at least one data symbol in the set of data symbols, and a matrix configured to change at least one symbol value in the set of data symbols.
The apparatus of claim 1, wherein the instructions executable by the at least one processor further comprise measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time OFDM signal; and selecting a discrete-time OFDM signal corresponding to the lowest PAPR.
9
An apparatus for reducing a peak-to-average power ratio (PAPR) of a discrete-time signal by selecting a signal with low PAPR from a set of candidate discrete-time signals, comprising: 
a memory; and one or more processors operatively coupled to the memory, the one or more processors configured to: 
generate a partial update discrete-time signal by performing a sparse transform operation on a base data symbol sequence; and 















linearly combine a base discrete-time signal and the partial update discrete-time signal to produce an updated discrete-time signal, 





the updated discrete-time signal being included in the set of candidate discrete-time signals.
11/10
An apparatus, comprising at least one processor, at least one memory in electronic communication with the at least one processor, and instructions stored in the at least one memory, the instructions executable by the at least one processor for: 


generating a base discrete-time Multiple Input, Multiple Output Orthogonal Frequency Division Multiplexing (MIMO-OFDM) signal from a set of data symbols and MIMO precoding weights; 
generating a sparse update weight matrix; 
multiplying the set of data symbols with the sparse update weight matrix to produce an update signal; 
multiplying the update signal with the MIMO precoding weights to produce a precoded update signal; 
performing an inverse discrete Fourier transform (IDFT) on the precoded update signal to generate a discrete-time update signal; and 
summing the discrete-time update signal with a previously generated base discrete-time MIMO-OFDM signal to produce an updated discrete-time MIMO-OFDM signal.
The apparatus of claim 10, wherein the instructions executable by the at least one processor further comprise measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time MIMO-OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time MIMO-OFDM signal; and selecting a discrete-time MIMO-OFDM signal corresponding to the lowest PAPR.
17
A non-transitory computer-readable medium storing one or more instructions for reducing a peak-to-average power ratio (PAPR) of a transmitted discrete-time signal by selecting a signal with low PAPR from a set of candidate discrete-time signals, the one or more instructions, when executed by one or more processors, cause the one or more processors to: 
generate a partial update discrete-time signal by performing a sparse transform operation on a base data symbol sequence; and 










linearly combine a base discrete-time signal and the partial update discrete-time signal to produce an updated discrete-time signal, 















the updated discrete-time signal being included in the set of candidate discrete-time signals.
22/21
A computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code containing instructions executable by one or more processors of a computer system to implement a method comprising: 


generating a base discrete-time Orthogonal Frequency Division Multiplexing (OFDM) signal from a set of data symbols; 
generating a sparse update weight matrix; 
multiplying the set of data symbols with the sparse update weight matrix to produce an update signal; 
performing an inverse discrete Fourier transform (IDFT) on the update signal to generate a discrete-time update signal; and 
summing the discrete-time update signal with a previously generated base discrete-time OFDM signal to produce an updated discrete-time OFDM signal; 
wherein the sparse update weight matrix comprises at least one of a selective mapping matrix, a matrix configured to insert at least one dummy data symbol in the set of data symbols, a matrix configured to change mapping of at least one data symbol in the set of data symbols, and a matrix configured to change at least one symbol value in the set of data symbols.
The computer program product of claim 21, further comprising instructions executable by the one or more processors for measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time OFDM signal; and selecting a discrete-time OFDM signal corresponding to the lowest PAPR.


(1) Regarding claim 1:
Claim 2/1 of US Patent 10,728,074 B1 discloses a method for reducing a peak-to-average power ratio (PAPR) of a discrete-time orthogonal frequency division multiplexing (OFDM) signal by selecting a signal with low PAPR from a plurality of candidate discrete-time OFDM signals (measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time OFDM signal; and selecting a discrete-time OFDM signal corresponding to the lowest PAPR), the method comprising: 
generating a partial update discrete-time OFDM signal by performing a sparse invertible transform operation on a base data symbol sequence (As disclose in paragraph 0020 of the instant application and dependent claim 3, “The sparse invertible transform operation may at least one of a sparse matrix-vector multiplication”.  Based on the definition in paragraph 0020 of the instant application, the examiner interprets the steps of claim 2/1 of US Patent 10,728,074 B1 “generating a base discrete-time Orthogonal Frequency Division Multiplexing (OFDM) signal from a set of data symbols; generating a sparse update weight matrix; multiplying the set of data symbols with the sparse update weight matrix to produce an update signal; performing an inverse discrete Fourier transform (IDFT) on the update signal to generate a discrete-time update signal” as the claimed sparse invertible transform operation, and the generated discrete time update signal of claim 2/1 of US 10,728,074 B1 as the claimed partial update discrete-time OFDM signal);  and 
linearly combining a base discrete-time OFDM signal and the partial update discrete- time OFDM signal to produce an updated discrete-time OFDM signal (summing the discrete-time update signal with a previously generated base discrete-time OFDM signal to produce an updated discrete-time OFDM signal), the updated discrete-time OFDM signal being designated as one of the plurality of candidate discrete- time OFDM signals (measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time OFDM signal; and selecting a discrete-time OFDM signal corresponding to the lowest PAPR; Since the updated discrete-time OFDM signal is a candidate of the lowest PAPR signal, the updated discrete-time OFDM signal is designated as one of the plurality of candidate discrete-time OFDM signals).
(2) Regarding claim 9:
Claim 11/10 of US Patent 10,728,074 B1 discloses an apparatus for reducing a peak-to-average power ratio (PAPR) of a discrete-time signal by selecting a signal with low PAPR from a set of candidate discrete-time signals, comprising: 
a memory; and one or more processors operatively coupled to the memory, the one or more processors (at least one processor, at least one memory in electronic communication with the at least one processor, and instructions stored in the at least one memory, the instructions executable by the at least one processor) configured to: 
generate a partial update discrete-time signal by performing a sparse transform operation on a base data symbol sequence (As disclose in paragraph 0020 of the instant application and dependent claim 3, “The sparse invertible transform operation may at least one of a sparse matrix-vector multiplication”.  Based on the definition in paragraph 0020 of the instant application, the examiner interprets the steps of claim 11/10 of US Patent 10,728,074 B1 “generating a base discrete-time Multiple Input, Multiple Output Orthogonal Frequency Division Multiplexing (MIMO-OFDM) signal from a set of data symbols and MIMO precoding weights; generating a sparse update weight matrix; multiplying the set of data symbols with the sparse update weight matrix to produce an update signal; multiplying the update signal with the MIMO precoding weights to produce a precoded update signal; performing an inverse discrete Fourier transform (IDFT) on the precoded update signal to generate a discrete-time update signal” as the claimed sparse invertible transform operation; and the generated discrete time update signal of claim 11/10 of US 10,728,074 B1 as the claimed partial update discrete-time OFDM signal); and 
linearly combine a base discrete-time signal and the partial update discrete-time signal to produce an updated discrete-time signal (summing the discrete-time update signal with a previously generated base discrete-time MIMO-OFDM signal to produce an updated discrete-time MIMO-OFDM signal), the updated discrete-time signal being included in the set of candidate discrete-time signals (measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time MIMO-OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time MIMO-OFDM signal; and selecting a discrete-time MIMO-OFDM signal corresponding to the lowest PAPR; Since the updated discrete-time OFDM signal is a candidate of the lowest PAPR signal, the updated discrete-time OFDM signal is designated as one of the plurality of candidate discrete-time OFDM signals).
(3) Regarding claim 17:
Claim 22/21 of US Patent 10,728,074 B1 discloses a non-transitory computer-readable medium storing one or more instructions for reducing a peak-to-average power ratio (PAPR) of a transmitted discrete-time signal by selecting a signal with low PAPR from a set of candidate discrete-time signals, the one or more instructions, when executed by one or more processors, cause the one or more processors to (a computer readable hardware storage device having computer readable program code stored therein, said program code containing instructions executable by one or more processors of a computer system to implement a method; measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time OFDM signal; and selecting a discrete-time OFDM signal corresponding to the lowest PAPR): 
generate a partial update discrete-time signal by performing a sparse transform operation on a base data symbol sequence (As disclose in paragraph 0020 of the instant application and dependent claim 3, “The sparse invertible transform operation may at least one of a sparse matrix-vector multiplication”.  Based on the definition in paragraph 0020 of the instant application, the examiner interprets the steps of claim 22/21 of US Patent 10,728,074 B1 “generating a base discrete-time Orthogonal Frequency Division Multiplexing (OFDM) signal from a set of data symbols; generating a sparse update weight matrix; multiplying the set of data symbols with the sparse update weight matrix to produce an update signal; performing an inverse discrete Fourier transform (IDFT) on the update signal to generate a discrete-time update signal” as the claimed sparse invertible transform operation; and the generated discrete time update signal of claim 22/21 of US 10,728,074 B1 as the claimed partial update discrete-time OFDM signal); and 
linearly combine a base discrete-time signal and the partial update discrete-time signal to produce an updated discrete-time signal (summing the discrete-time update signal with a previously generated base discrete-time OFDM signal to produce an updated discrete-time OFDM signal), the updated discrete-time signal being included in the set of candidate discrete-time signals (measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time OFDM signal; and selecting a discrete-time OFDM signal corresponding to the lowest PAPR.  Since the updated discrete-time OFDM signal is a candidate of the lowest PAPR signal, the updated discrete-time OFDM signal is designated as one of the plurality of candidate discrete-time OFDM signals).
(4) Regarding claims 3, 11, 19:
Claims 2/1, 11/10, and 22/21 of US Patent 10,728,074 B1 discloses all subject matter of claims 1, 9, and 17 as shown in above comparison, and claims 2/1, 11/10, and 22/21 of US Patent 10,728,074 B1 further disclose the sparse invertible transform operation comprises at least one of a sparse inverse fast Fourier transform (IFFT), a wavelet-based approximate IFFT, a sparse matrix-vector multiplication (generating a base discrete-time Orthogonal Frequency Division Multiplexing (OFDM) signal from a set of data symbols; generating a sparse update weight matrix; multiplying the set of data symbols with the sparse update weight matrix to produce an update signal; performing an inverse discrete Fourier transform (IDFT) on the update signal to generate a discrete-time update signal, it is well known matrix multiplication involves vector multiplication), a sparse-matrix sparse vector multiplication, or a matrix sparse-vector multiplication.

Claims 1, 3, 9, 11, 17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2/1, 9/8, and 17/16 of U.S. Patent No. 10,985,961 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparison.
Claim
Instant Application
Claim
US Patent 10,985,961 B1 
1
A method for reducing a peak-to-average power ratio (PAPR) of a discrete-time orthogonal frequency division multiplexing (OFDM) signal by selecting a signal with low PAPR from a plurality of candidate discrete-time OFDM signals, the method comprising: 
generating a partial update discrete-time OFDM signal by performing a sparse invertible transform operation on a base data symbol sequence; and 









linearly combining a base discrete-time OFDM signal and the partial update discrete-time OFDM signal to produce an updated discrete-time OFDM signal, 

the updated discrete-time OFDM signal being designated as one of the plurality of candidate discrete-time OFDM signals.
2/1
A method, comprising: 







generating a base discrete-time Orthogonal Frequency Division Multiplexing (OFDM) signal from a set of data symbols; 
generating a sparse update weight matrix; 
multiplying the set of data symbols with the sparse update weight matrix to produce an update signal; 
performing an inverse discrete Fourier transform (IDFT) on the update signal to generate a discrete-time update signal; and 
summing the discrete-time update signal with a previously generated base discrete-time OFDM signal to produce an updated discrete-time OFDM signal.
2. The method of claim 1, further comprising measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time OFDM signal; and selecting a discrete-time OFDM signal corresponding to the lowest PAPR.
9
An apparatus for reducing a peak-to-average power ratio (PAPR) of a discrete-time signal by selecting a signal with low PAPR from a set of candidate discrete-time signals, comprising: 
a memory; and one or more processors operatively coupled to the memory, the one or more processors configured to: 
generate a partial update discrete-time signal by performing a sparse transform operation on a base data symbol sequence; and 










linearly combine a base discrete-time signal and the partial update discrete-time signal to produce an updated discrete-time signal, 


the updated discrete-time signal being included in the set of candidate discrete-time signals.
9/8
An apparatus, comprising at least one processor, at least one memory in electronic communication with the at least one processor, and instructions stored in the at least one memory, the instructions executable by the at least one processor for: 



generating a base discrete-time Orthogonal Frequency Division Multiplexing (OFDM) signal from a set of data symbols; 
generating a sparse update weight matrix; 
multiplying the set of data symbols with the sparse update weight matrix to produce an update signal; 
performing an inverse discrete Fourier transform (IDFT) on the update signal to generate a discrete-time update signal; and 
summing the discrete-time update signal with a previously generated base discrete-time OFDM signal to produce an updated discrete-time OFDM signal.
9. The apparatus of claim 8, further comprising measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time OFDM signal; and selecting a discrete-time OFDM signal corresponding to the lowest PAPR.
17
A non-transitory computer-readable medium storing one or more instructions for reducing a peak-to-average power ratio (PAPR) of a transmitted discrete-time signal by selecting a signal with low PAPR from a set of candidate discrete-time signals, the one or more instructions, when executed by one or more processors, cause the one or more processors to: 
generate a partial update discrete-time signal by performing a sparse transform operation on a base data symbol sequence; and 










linearly combine a base discrete-time signal and the partial update discrete-time signal to produce an updated discrete-time signal, 



the updated discrete-time signal being included in the set of candidate discrete-time signals.
17/16
A computer program product, comprising a non-transitory computer readable hardware storage device having computer readable program code stored therein, said program code containing instructions executable by one or more processors of a computer system to implement a method comprising: 


generating a base discrete-time Orthogonal Frequency Division Multiplexing (OFDM) signal from a set of data symbols; 
generating a sparse update weight matrix; 
multiplying the set of data symbols with the sparse update weight matrix to produce an update signal; 
performing an inverse discrete Fourier transform (IDFT) on the update signal to generate a discrete-time update signal; and 
summing the discrete-time update signal with a previously generated base discrete-time OFDM signal to produce an updated discrete-time OFDM signal.
17. The computer program product of claim 16, further comprising measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time OFDM signal; and selecting a discrete-time OFDM signal corresponding to the lowest PAPR.


(1) Regarding claim 1:
Claim 2/1 of US Patent 10,985,961 B1 discloses a method for reducing a peak-to-average power ratio (PAPR) of a discrete-time orthogonal frequency division multiplexing (OFDM) signal by selecting a signal with low PAPR from a plurality of candidate discrete-time OFDM signals (measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time OFDM signal; and selecting a discrete-time OFDM signal corresponding to the lowest PAPR), the method comprising: 
generating a partial update discrete-time OFDM signal by performing a sparse invertible transform operation on a base data symbol sequence (As disclose in paragraph 0020 of the instant application and dependent claim 3, “The sparse invertible transform operation may at least one of a sparse matrix-vector multiplication”.  Based on the definition in paragraph 0020 of the instant application, the examiner interprets the steps of claim 2/1 of US Patent 10,985,961 B1 “generating a base discrete-time Orthogonal Frequency Division Multiplexing (OFDM) signal from a set of data symbols; generating a sparse update weight matrix; multiplying the set of data symbols with the sparse update weight matrix to produce an update signal; performing an inverse discrete Fourier transform (IDFT) on the update signal to generate a discrete-time update signal” as the claimed sparse invertible transform operation, and the generated discrete time update signal of claim 2/1 of US 10,985,961 B1 as the claimed partial update discrete-time OFDM signal); and 
linearly combining a base discrete-time OFDM signal and the partial update discrete-time OFDM signal to produce an updated discrete-time OFDM signal (summing the discrete-time update signal with a previously generated base discrete-time OFDM signal to produce an updated discrete-time OFDM signal), the updated discrete-time OFDM signal being designated as one of the plurality of candidate discrete- time OFDM signals (measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time OFDM signal; and selecting a discrete-time OFDM signal corresponding to the lowest PAPR. Since the updated discrete-time OFDM signal is a candidate of the lowest PAPR signal, the updated discrete-time OFDM signal is designated as one of the plurality of candidate discrete-time OFDM signals).
(2) Regarding claim 9:
Claim 9/8 of US Patent 10,985,961 B1 discloses an apparatus for reducing a peak-to-average power ratio (PAPR) of a discrete-time signal by selecting a signal with low PAPR from a set of candidate discrete-time signals (measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time OFDM signal; and selecting a discrete-time OFDM signal corresponding to the lowest PAPR), comprising: 
a memory; and one or more processors operatively coupled to the memory, the one or more processors (An apparatus, comprising at least one processor, at least one memory in electronic communication with the at least one processor, and instructions stored in the at least one memory, the instructions executable by the at least one processor) configured to: 
generate a partial update discrete-time signal by performing a sparse transform operation on a base data symbol sequence (As disclose in paragraph 0020 of the instant application and dependent claim 3, “The sparse invertible transform operation may at least one of a sparse matrix-vector multiplication”.  Based on the definition in paragraph 0020 of the instant application, the examiner interprets the steps of claim 9/8 of US Patent 10,985,961 B1 “generating a base discrete-time Orthogonal Frequency Division Multiplexing (OFDM) signal from a set of data symbols; generating a sparse update weight matrix; multiplying the set of data symbols with the sparse update weight matrix to produce an update signal; performing an inverse discrete Fourier transform (IDFT) on the update signal to generate a discrete-time update signal” as the claimed sparse invertible transform operation, and the generated discrete time update signal of claim 2/1 of US 10,985,961 B1 as the claimed partial update discrete-time OFDM signal); and 
linearly combine a base discrete-time signal and the partial update discrete-time signal to produce an updated discrete-time signal (summing the discrete-time update signal with a previously generated base discrete-time OFDM signal to produce an updated discrete-time OFDM signal), the updated discrete-time signal being included in the set of candidate discrete-time signals (measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time OFDM signal; and selecting a discrete-time OFDM signal corresponding to the lowest PAPR. Since the updated discrete-time OFDM signal is a candidate of the lowest PAPR signal, the updated discrete-time OFDM signal is designated as one of the plurality of candidate discrete-time OFDM signals).
(3) Regarding claim 17:
Claim 17/16 of US Patent 10,985,961 B1 discloses a non-transitory computer-readable medium storing one or more instructions for reducing a peak-to-average power ratio (PAPR) of a transmitted discrete-time signal by selecting a signal with low PAPR from a set of candidate discrete-time signals, the one or more instructions, when executed by one or more processors, cause the one or more processors to: 
generate a partial update discrete-time signal by performing a sparse transform operation on a base data symbol sequence (As disclose in paragraph 0020 of the instant application and dependent claim 3, “The sparse invertible transform operation may at least one of a sparse matrix-vector multiplication”.  Based on the definition in paragraph 0020 of the instant application, the examiner interprets the steps of claim 17/16 of US Patent 10,985,961 B1 “generating a base discrete-time Orthogonal Frequency Division Multiplexing (OFDM) signal from a set of data symbols; generating a sparse update weight matrix; multiplying the set of data symbols with the sparse update weight matrix to produce an update signal; performing an inverse discrete Fourier transform (IDFT) on the update signal to generate a discrete-time update signal” as the claimed sparse invertible transform operation, and the generated discrete time update signal of claim 17/16 of US 10,985,961 B1 as the claimed partial update discrete-time OFDM signal); and 
linearly combine a base discrete-time signal and the partial update discrete-time signal to produce an updated discrete-time signal (summing the discrete-time update signal with a previously generated base discrete-time OFDM signal to produce an updated discrete-time OFDM signal), the updated discrete-time signal being included in the set of candidate discrete-time signals (measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time OFDM signal; and selecting a discrete-time OFDM signal corresponding to the lowest PAPR. Since the updated discrete-time OFDM signal is a candidate of the lowest PAPR signal, the updated discrete-time OFDM signal is designated as one of the plurality of candidate discrete-time OFDM signals).
(4) Regarding claims 3, 11, 19:
Claims 2/1, 9/8, and 17/16 of US Patent 10,985,961 B1 discloses all subject matter of claims 1, 9, and 17 as shown in above comparison, and claims 2/1, 9/8, and 17/16  of US Patent 10,985,961 B1 further disclose the sparse invertible transform operation comprises at least one of a sparse inverse fast Fourier transform (IFFT), a wavelet-based approximate IFFT, a sparse matrix-vector multiplication (generating a base discrete-time Orthogonal Frequency Division Multiplexing (OFDM) signal from a set of data symbols; generating a sparse update weight matrix; multiplying the set of data symbols with the sparse update weight matrix to produce an update signal; performing an inverse discrete Fourier transform (IDFT) on the update signal to generate a discrete-time update signal, it is well known matrix multiplication involves vector multiplication), a sparse-matrix sparse vector multiplication, or a matrix sparse-vector multiplication.

Claims 1, 3, 9, 11, 17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2/1, 10/9, and 18/17 of U.S. Patent No. 11,196,603 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparison.
Claim
Instant Application
Claim
US Patent 11,196,603 B2 
1
A method for reducing a peak-to-average power ratio (PAPR) of a discrete-time orthogonal frequency division multiplexing (OFDM) signal by selecting a signal with low PAPR from a plurality of candidate discrete-time OFDM signals, the method comprising: 
generating a partial update discrete-time OFDM signal by performing a sparse invertible transform operation on a base data symbol sequence; and 




linearly combining a base discrete-time OFDM signal and the partial update discrete- time OFDM signal to produce an updated discrete-time OFDM signal, 

the updated discrete-time OFDM signal being designated as one of the plurality of candidate discrete-time OFDM signals.
2/1
A method, comprising: 







performing at least one linear transform on a first matrix of data symbols to produce a base discrete-time Orthogonal Frequency Division Multiplexing (OFDM) signal; 
generating a sparse data matrix; 
performing the at least one linear transform on the sparse data matrix to generate an update discrete-time OFDM signal; and 
summing the update discrete-time OFDM signal with the base discrete-time OFDM signal to produce an updated discrete-time OFDM signal.
The method of claim 1, further comprising measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time OFDM signal; and selecting a discrete-time OFDM signal having the lowest PAPR.
9
An apparatus for reducing a peak-to-average power ratio (PAPR) of a discrete-time signal by selecting a signal with low PAPR from a set of candidate discrete-time signals, comprising: 
a memory; and one or more processors operatively coupled to the memory, the one or more processors configured to: 
generate a partial update discrete-time signal by performing a sparse transform operation on a base data symbol sequence; and 





linearly combine a base discrete-time signal and the partial update discrete-time signal to produce an updated discrete-time signal, 


the updated discrete-time signal being included in the set of candidate discrete-time signals.
10/9
An apparatus, comprising at least one processor, at least one memory in electronic communication with the at least one processor, and instructions stored in the at least one memory, the instructions executable by the at least one processor for: 


performing at least one linear transform on a first matrix of data symbols to produce a base discrete-time Orthogonal Frequency Division Multiplexing (OFDM) signal; 
generating a sparse data matrix; 
performing the at least one linear transform on the sparse data matrix to generate an update discrete-time OFDM signal; and 
summing the update discrete-time OFDM signal with the base discrete-time OFDM signal to produce an updated discrete-time OFDM signal.
The apparatus of claim 9, further comprising measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time OFDM signal; and selecting a discrete-time OFDM signal corresponding to the lowest PAPR.
17
A non-transitory computer-readable medium storing one or more instructions for reducing a peak-to-average power ratio (PAPR) of a transmitted discrete-time signal by selecting a signal with low PAPR from a set of candidate discrete-time signals, the one or more instructions, when executed by one or more processors, cause the one or more processors to: 
generate a partial update discrete-time signal by performing a sparse transform operation on a base data symbol sequence; and 






linearly combine a base discrete-time signal and the partial update discrete-time signal to produce an updated discrete-time signal, 




the updated discrete-time signal being included in the set of candidate discrete-time signals.
18/17
A computer program product, comprising a non-transitory computer readable hardware storage device having computer readable program code stored therein, said program code containing instructions executable by one or more processors of a computer system to implement a method comprising: 


performing at least one linear transform on a first matrix of data symbols to produce a base discrete-time Orthogonal Frequency Division Multiplexing (OFDM) signal; 
generating a sparse data matrix; 
performing the at least one linear transform on the sparse data matrix to generate an update discrete-time OFDM signal; and 
summing the update discrete-time OFDM signal with the base discrete-time OFDM signal to produce an updated discrete-time OFDM signal.
The computer program product of claim 17, wherein said program code contains instructions executable by one or more processors for measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time OFDM signal; and selecting a discrete-time OFDM signal corresponding to the lowest PAPR.


(1) Regarding claim 1:
Claim 2/1 of US Patent 11,196,603 B2 discloses a method for reducing a peak-to-average power ratio (PAPR) of a discrete-time orthogonal frequency division multiplexing (OFDM) signal by selecting a signal with low PAPR from a plurality of candidate discrete-time OFDM signals (measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time OFDM signal; and selecting a discrete-time OFDM signal having the lowest PAPR), the method comprising: 
generating a partial update discrete-time OFDM signal by performing a sparse invertible transform operation on a base data symbol sequence (As disclose in paragraph 0020 of the instant application and dependent claim 3, “The sparse invertible transform operation may at least one of a sparse matrix-vector multiplication”.  Based on the definition in paragraph 0020 of the instant application, the examiner interprets the steps of claim 2/1 of US Patent 11,196,603 B2 “performing at least one linear transform on a first matrix of data symbols to produce a base discrete-time Orthogonal Frequency Division Multiplexing (OFDM) signal; generating a sparse data matrix; performing the at least one linear transform on the sparse data matrix to generate an update discrete-time OFDM signal” as the claimed sparse invertible transform operation, and the generated discrete time update signal of claim 2/1 of US 11,196,603 B2 as the claimed partial update discrete-time OFDM signal); and 
linearly combining a base discrete-time OFDM signal and the partial update discrete- time OFDM signal to produce an updated discrete-time OFDM signal (summing the update discrete-time OFDM signal with the base discrete-time OFDM signal to produce an updated discrete-time OFDM signal), the updated discrete-time OFDM signal being designated as one of the plurality of candidate discrete- time OFDM signals (measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time OFDM signal; and selecting a discrete-time OFDM signal having the lowest PAPR.  Since the updated discrete-time OFDM signal is a candidate of the lowest PAPR signal, the updated discrete-time OFDM signal is designated as one of the plurality of candidate discrete-time OFDM signals).
(2) Regarding claim 9:
Claim 10/9 of US Patent 11,196,603 B2 discloses an apparatus for reducing a peak-to-average power ratio (PAPR) of a discrete-time signal by selecting a signal with low PAPR from a set of candidate discrete-time signals (measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time OFDM signal; and selecting a discrete-time OFDM signal corresponding to the lowest PAPR), comprising: 
a memory; and one or more processors operatively coupled to the memory, the one or more processors (at least one processor, at least one memory in electronic communication with the at least one processor, and instructions stored in the at least one memory, the instructions executable by the at least one processor) configured to: 
generate a partial update discrete-time signal by performing a sparse transform operation on a base data symbol sequence (As disclose in paragraph 0020 of the instant application and dependent claim 3, “The sparse invertible transform operation may at least one of a sparse matrix-vector multiplication”.  Based on the definition in paragraph 0020 of the instant application, the examiner interprets the steps of claim 10/9 of US Patent 11,196,603 B2 “performing at least one linear transform on a first matrix of data symbols to produce a base discrete-time Orthogonal Frequency Division Multiplexing (OFDM) signal; generating a sparse data matrix; performing the at least one linear transform on the sparse data matrix to generate an update discrete-time OFDM signal” as the claimed sparse invertible transform operation, and the generated discrete time update signal of claim 10/9 of US 11,196,603 B2 as the claimed partial update discrete-time OFDM signal); and 
linearly combine a base discrete-time signal and the partial update discrete-time signal to produce an updated discrete-time signal (summing the update discrete-time OFDM signal with the base discrete-time OFDM signal to produce an updated discrete-time OFDM signal), the updated discrete-time signal being included in the set of candidate discrete-time signals (measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time OFDM signal; and selecting a discrete-time OFDM signal corresponding to the lowest PAPR. Since the updated discrete-time OFDM signal is a candidate of the lowest PAPR signal, the updated discrete-time OFDM signal is designated as one of the plurality of candidate discrete-time OFDM signals).
(3) Regarding claim 17:
Claim 18/17 of US Patent 11,196,603 B2 discloses a non-transitory computer-readable medium storing one or more instructions for reducing a peak-to-average power ratio (PAPR) of a transmitted discrete-time signal by selecting a signal with low PAPR from a set of candidate discrete-time signals, the one or more instructions, when executed by one or more processors (a non-transitory computer readable hardware storage device having computer readable program code stored therein, said program code containing instructions executable by one or more processors of a computer system), cause the one or more processors to: 
generate a partial update discrete-time signal by performing a sparse transform operation on a base data symbol sequence (As disclose in paragraph 0020 of the instant application and dependent claim 3, “The sparse invertible transform operation may at least one of a sparse matrix-vector multiplication”.  Based on the definition in paragraph 0020 of the instant application, the examiner interprets the steps of claim 18/17 of US Patent 11,196,603 B2 “performing at least one linear transform on a first matrix of data symbols to produce a base discrete-time Orthogonal Frequency Division Multiplexing (OFDM) signal; generating a sparse data matrix; performing the at least one linear transform on the sparse data matrix to generate an update discrete-time OFDM signal” as the claimed sparse invertible transform operation, and the generated discrete time update signal of claim 18/17 of US 11,196,603 B2 as the claimed partial update discrete-time OFDM signal); and 
linearly combine a base discrete-time signal and the partial update discrete-time signal to produce an updated discrete-time signal (summing the update discrete-time OFDM signal with the base discrete-time OFDM signal to produce an updated discrete-time OFDM signal), the updated discrete-time signal being included in the set of candidate discrete-time signals (measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time OFDM signal; and selecting a discrete-time OFDM signal corresponding to the lowest PAPR. Since the updated discrete-time OFDM signal is a candidate of the lowest PAPR signal, the examiner interprets the updated discrete-time OFDM signal is designated as one of the plurality of candidate discrete-time OFDM signals).
(4) Regarding claims 3, 11, and 19:
Claims 2/1, 10/9, and 18/17 of US Patent 11,196,603 B2 discloses all subject matter of claims 1, 9, and 17 as shown in above comparison, and claims 2/1, 10/9, and 18/17  of US Patent 11,196,603 B2 further disclose the sparse invertible transform operation comprises at least one of a sparse inverse fast Fourier transform (IFFT), a wavelet-based approximate IFFT, a sparse matrix-vector multiplication (performing at least one linear transform on a first matrix of data symbols to produce a base discrete-time Orthogonal Frequency Division Multiplexing (OFDM) signal; generating a sparse data matrix; performing the at least one linear transform on the sparse data matrix to generate an update discrete-time OFDM signal, it is well known matrix multiplication involves vector multiplication), a sparse-matrix sparse vector multiplication, or a matrix sparse-vector multiplication.

Claim 1, 3, 9, 11, 17, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2/1, 10/9, and 18/17 of copending Application No. 2022/0060363 A1 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparison.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim
Instant Application
Claim
US Patent Application 2022/0060363 A1 
1
A method for reducing a peak-to-average power ratio (PAPR) of a discrete-time orthogonal frequency division multiplexing (OFDM) signal by selecting a signal with low PAPR from a plurality of candidate discrete-time OFDM signals, the method comprising: 
generating a partial update discrete-time OFDM signal by performing a sparse invertible transform operation on a base data symbol sequence; and 





linearly combining a base discrete-time OFDM signal and the partial update discrete- time OFDM signal to produce an updated discrete-time OFDM signal, 

the updated discrete-time OFDM signal being designated as one of the plurality of candidate discrete-time OFDM signals.
2/1
A method, comprising: 







performing at least one linear transform on a first matrix of data symbols to produce a base discrete-time Orthogonal Frequency Division Multiplexing (OFDM) signal; 
generating a sparse data matrix; 
performing the at least one linear transform on the sparse data matrix to generate an update discrete-time OFDM signal; and 
summing the update discrete-time OFDM signal with the base discrete-time OFDM signal to produce an updated discrete-time OFDM signal.
The method of claim 1, further comprising measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time OFDM signal; and selecting a discrete-time OFDM signal having the lowest PAPR.
9
An apparatus for reducing a peak-to-average power ratio (PAPR) of a discrete-time signal by selecting a signal with low PAPR from a set of candidate discrete-time signals, comprising: 
a memory; and one or more processors operatively coupled to the memory, the one or more processors configured to: 
generate a partial update discrete-time signal by performing a sparse transform operation on a base data symbol sequence; and 






linearly combine a base discrete-time signal and the partial update discrete-time signal to produce an updated discrete-time signal, the updated discrete-time signal being included in the set of candidate discrete-time signals.
10/9
An apparatus, comprising at least one processor, at least one memory in electronic communication with the at least one processor, and instructions stored in the at least one memory, the instructions executable by the at least one processor for: 



performing at least one linear transform on a first matrix of data symbols to produce a base discrete-time Orthogonal Frequency Division Multiplexing (OFDM) signal; 
generating a sparse data matrix; performing the at least one linear transform on the sparse data matrix to generate an update discrete-time OFDM signal; and 
summing the update discrete-time OFDM signal with the base discrete-time OFDM signal to produce an updated discrete-time OFDM signal.
The apparatus of claim 9, further comprising measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time OFDM signal; and selecting a discrete-time OFDM signal corresponding to the lowest PAPR.
17
A non-transitory computer-readable medium storing one or more instructions for reducing a peak-to-average power ratio (PAPR) of a transmitted discrete-time signal by selecting a signal with low PAPR from a set of candidate discrete-time signals, the one or more instructions, when executed by one or more processors, cause the one or more processors to: 
generate a partial update discrete-time signal by performing a sparse transform operation on a base data symbol sequence; and 







linearly combine a base discrete-time signal and the partial update discrete-time signal to produce an updated discrete-time signal, 




the updated discrete-time signal being included in the set of candidate discrete-time signals.
18/17
A computer program product, comprising a non-transitory computer readable hardware storage device having computer readable program code stored therein, said program code containing instructions executable by one or more processors of a computer system to implement a method comprising: 


performing at least one linear transform on a first matrix of data symbols to produce a base discrete-time Orthogonal Frequency Division Multiplexing (OFDM) signal; 
generating a sparse data matrix; 
performing the at least one linear transform on the sparse data matrix to generate an update discrete-time OFDM signal; and 
summing the update discrete-time OFDM signal with the base discrete-time OFDM signal to produce an updated discrete-time OFDM signal.
The computer program product of claim 17, wherein said program code contains instructions executable by one or more processors for measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time OFDM signal; and selecting a discrete-time OFDM signal corresponding to the lowest PAPR.


(1) Regarding claim 1:
Claim 2/1 of US Patent Application 2022/0060363 A1 discloses A method for reducing a peak-to-average power ratio (PAPR) of a discrete-time orthogonal frequency division multiplexing (OFDM) signal by selecting a signal with low PAPR from a plurality of candidate discrete-time OFDM signals (measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time OFDM signal; and selecting a discrete-time OFDM signal having the lowest PAPR), the method comprising: 
generating a partial update discrete-time OFDM signal by performing a sparse invertible transform operation on a base data symbol sequence (As disclose in paragraph 0020 of the instant application and dependent claim 3, “The sparse invertible transform operation may at least one of a sparse matrix-vector multiplication”.  Based on the definition in paragraph 0020 of the instant application, the examiner interprets the steps of claim 2/1 of US Patent Application 2022/0060363 A1 “performing at least one linear transform on a first matrix of data symbols to produce a base discrete-time Orthogonal Frequency Division Multiplexing (OFDM) signal; generating a sparse data matrix; performing the at least one linear transform on the sparse data matrix to generate an update discrete-time OFDM signal” as the claimed sparse invertible transform operation, and the generated discrete time update signal of claim 2/1 of US Patent Application 2022/0060363 A1 as the claimed partial update discrete-time OFDM signal); and 
linearly combining a base discrete-time OFDM signal and the partial update discrete- time OFDM signal to produce an updated discrete-time OFDM signal (summing the update discrete-time OFDM signal with the base discrete-time OFDM signal to produce an updated discrete-time OFDM signal), the updated discrete-time OFDM signal being designated as one of the plurality of candidate discrete- time OFDM signals (measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time OFDM signal; and selecting a discrete-time OFDM signal having the lowest PAPR.  Since the updated discrete-time OFDM signal is a candidate of the lowest PAPR signal, the updated discrete-time OFDM signal is designated as one of the plurality of candidate discrete-time OFDM signals).
(2) Regarding claim 9:
Claim 10/9 of US Patent Application 2022/0060363 A1 an apparatus for reducing a peak-to-average power ratio (PAPR) of a discrete-time signal by selecting a signal with low PAPR from a set of candidate discrete-time signals (measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time OFDM signal; and selecting a discrete-time OFDM signal corresponding to the lowest PAPR), comprising: 
a memory; and one or more processors operatively coupled to the memory, the one or more processors (at least one processor, at least one memory in electronic communication with the at least one processor, and instructions stored in the at least one memory, the instructions executable by the at least one processor) configured to: 
generate a partial update discrete-time signal by performing a sparse transform operation on a base data symbol sequence (As disclose in paragraph 0020 of the instant application and dependent claim 3, “The sparse invertible transform operation may at least one of a sparse matrix-vector multiplication”.  Based on the definition in paragraph 0020 of the instant application, the examiner interprets the steps of claim 10/9 of US Patent Application 2022/0060363 A1 “performing at least one linear transform on a first matrix of data symbols to produce a base discrete-time Orthogonal Frequency Division Multiplexing (OFDM) signal; generating a sparse data matrix; performing the at least one linear transform on the sparse data matrix to generate an update discrete-time OFDM signal”; as the claimed sparse invertible transform operation, and the generated discrete time update signal of claim 10/9 of US Patent Application 2022/0060363 A1 as the claimed partial update discrete-time OFDM signal); and 
linearly combine a base discrete-time signal and the partial update discrete-time signal to produce an updated discrete-time signal (summing the update discrete-time OFDM signal with the base discrete-time OFDM signal to produce an updated discrete-time OFDM signal), the updated discrete-time signal being included in the set of candidate discrete-time signals (measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time OFDM signal; and selecting a discrete-time OFDM signal corresponding to the lowest PAPR.  Since the updated discrete-time OFDM signal is a candidate of the lowest PAPR signal, the updated discrete-time OFDM signal is designated as one of the plurality of candidate discrete-time OFDM signals).
(3) Regarding claim 17:
Claim 18/17 of US Patent Application 2022/0060363 A1 discloses a non-transitory computer-readable medium storing one or more instructions for reducing a peak-to-average power ratio (PAPR) of a transmitted discrete-time signal by selecting a signal with low PAPR from a set of candidate discrete-time signals, the one or more instructions, when executed by one or more processors, cause the one or more processors to: 
generate a partial update discrete-time signal by performing a sparse transform operation on a base data symbol sequence (As disclose in paragraph 0020 of the instant application and dependent claim 3, “The sparse invertible transform operation may at least one of a sparse matrix-vector multiplication”.  Based on the definition in paragraph 0020 of the instant application, the examiner interprets the steps of claim 18/17 of US Patent Application 2022/0060363 A1 “performing at least one linear transform on a first matrix of data symbols to produce a base discrete-time Orthogonal Frequency Division Multiplexing (OFDM) signal; generating a sparse data matrix; performing the at least one linear transform on the sparse data matrix to generate an update discrete-time OFDM signal” as the claimed sparse invertible transform operation, and the generated discrete time update signal of claim 18/17 of US Patent Application 2022/0060363 A1 as the claimed partial update discrete-time OFDM signal); and 
linearly combine a base discrete-time signal and the partial update discrete-time signal to produce an updated discrete-time signal (summing the update discrete-time OFDM signal with the base discrete-time OFDM signal to produce an updated discrete-time OFDM signal), the updated discrete-time signal being included in the set of candidate discrete-time signals (measuring a peak-to-average-power ratio (PAPR) of the updated discrete-time OFDM signal; comparing the PAPR to at least one PAPR measurement corresponding to at least one other discrete-time OFDM signal; and selecting a discrete-time OFDM signal corresponding to the lowest PAPR; Since the updated discrete-time OFDM signal is a candidate of the lowest PAPR signal, the examiner interprets the updated discrete-time OFDM signal is designated as one of the plurality of candidate discrete-time OFDM signals). 
(4) Regarding claims 3, 11, and 19:
Claims 2/1, 10/9, and 18/17 of US Patent Application 2022/0060363 A1discloses all subject matter of claims 1, 9, and 17 as shown in above comparison, and claims 2/1, 10/9, and 18/17  of US Patent 11,196,603 B2 further disclose the sparse invertible transform operation comprises at least one of a sparse inverse fast Fourier transform (IFFT), a wavelet-based approximate IFFT, a sparse matrix-vector multiplication (performing at least one linear transform on a first matrix of data symbols to produce a base discrete-time Orthogonal Frequency Division Multiplexing (OFDM) signal; generating a sparse data matrix; performing the at least one linear transform on the sparse data matrix to generate an update discrete-time OFDM signal, it is well known matrix multiplication involves vector multiplication), a sparse-matrix sparse vector multiplication, or a matrix sparse-vector multiplication.

Allowable Subject Matter
Claims 2, 4-8, 10, 12-16, 18, 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liao et al. (US 8,374,074 B2) discloses a phase rotation method for reducing PAPR.
Sandell et al. (US 2018/0109408 A1) discloses a hybrid PAPR reduction for OFDM.
Madaiah et al. (US 2017/0054584 A1) discloses a communication system and method for achieving low peak-to-average power ratio.
Al-Naffouri et al. (US 2011/0122930 A1) discloses an OFDM peak-to-average power ratio reduction method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        4/30/2022